DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
Response to Amendment
The amendment filed on 15 November 2021 has been accepted and entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows, to correct a typographical error: 
[[claims]] claim 3…”
Allowable Subject Matter
Claims 3-21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regimand (US 4,766,319, previously cited) discloses: A method for measuring the density (corrected density measurement, abstract) of a sample construction material (test material, abstract), the method comprising: (a) directing radiation into a sample construction material (Fig. 8, 51); (b) detecting radiation from the sample construction material (Fig. 8, 52); (c) producing a signal representing one or more energy levels of the detected radiation (uncorrected density measurement, column 5, lines 21-31); (d) determining the background radiation levels (column 7, lines 33-46; column 3, lines 22-27); (e) determining a moisture property of the sample construction material (moisture readings, column 6, lines 46-51); (f) producing a signal representing the moisture property and a correction based on hydrogen in the moisture property (moisture and density readings sent to microprocessor, column 5, lines 50-66); and (g) calculating a property value associated with the sample construction material based upon the signal representing the one or more energy levels of the detected radiation (uncorrected density measurement, column 5, lines 21-31) and correcting the property value for and the signal representing the moisture and hydrogen in the moisture property (correcting density measurement based on moisture and hydrogen content; column 6, lines 23-65; column 7, lines 7-46).
With respect to claim 3, Regimand does not specify the claimed energy selective radiation detector positioned apart from the source operable to produce a signal representing the detected radiation as a function of energy.
With respect to claims 20, 27, and 28, Regimand does not specify the claimed response properties.
Claims 4-19, 21, and 23-26 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	21 November 2021